JAMES ALGER FEE, Circuit Judge
(dissenting).
There is no question here of any choice as matter of policy between James Harvey Short, individually and as Administrator of the deceased soldier on the one hand, and Margaret D. Short, Administratrix of the estate of Ethel G. Short, his mother. The Veterans Administration; as. a stakeholder, has unwarrantably weighted the scales in favor, of the former and against the latter. The agency has also unwarrantably taken a violent part in this litigation, in which, as a supposed stakeholder, it should have been neutral.
These actions were taken not in furtherance of justice, but in order to defend its assumption of power in adopting a regulation reinstating the terms of a statute which Congress had just repealed. The excellent opinion of Hon. Edward Murphy, United States District Judge for the Northern District of California, Short v. United States, 123 F. Supp. 414, makes this stretching of its authority perfectly clear. The majority of this panel seems to admit that words must be interpolated into the present statute to permit the agency to adopt this nullifying regulation.
Although it has nothing to do with the merits, the agency seems to have adopted this antagonistic attitude toward the mother, Ethel G. Short, and her heirs, in defense of its own record of unexplained delays, senseless red tape and arbitrary refusals in the face of patent facts to pay Mrs. Short during her lifetime. It is admitted that, if she had been paid these installments during her life, as the facts and the regulations required, the distributees of her estate would have received the benefit of a number of installments, approximating the total of $2,600.00, which this purported regulation takes away from them.
In light of the present congressional policy of judicial review of administrative action, the courts should scrutinize with keen eyes usurpation of jurisdiction to issue regulations, especially when these conflict with the purpose of legislation upon the subject which reflects the ends to be accomplished.'